ORIGINAL                                              09/06/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 22-0459


                                       OP 22-0459


 BRYAN N. ARVIDSON,                                                         SEP 0 6 2022
                                                                          Bowen Greenwood
                                                                        Clerk of SJprerne Court
              Petitioner,                                                  Staff -4 of Montane



       v.
                                                                    ORDER
CAPTAIN BRADLEY BRAGG, LEWIS &
CLARK COUNTY DETENTION CENTER,

              Respondent.



      Bryan N. Arvidson has filed his fourth petition for habeas corpus relief with this
Court in about a month. In his instant petition, Arvidson explains that on August 5, 2022,
he appeared in Justice Court for sentencing. He states that Judge Swingley sentenced him
without an attorney, even though Arvidson had requested representation from counsel since
October 3, 2021. He concludes that his conviction should be "thrown out" because his due
process of law has been violated.
      Arvidson's remedy is not with this Court. He retains the remedy of appeal of a
Justice Court's decision to the First Judicial District Court, Lewis and Clark County.
Section 46-20-104(1), MCA; State v. Harning, 2022 MT 61, 408 Mont. 140, 507 P.3d 145.
      Accordingly,
      IT IS ORDERED that Arvidson's Petition for Writ of Habeas Corpus is
DISMISSED.
      The Clerk is directed to provide a copy of this Order to counsel of record, to Captain
Bradley Bragg, and to Bryan N. Arvidson personally.
      DATED this -6         day of September, 2022.



                                                               Chief Justice
A 2 4.1,        -4014,....




           Justices